Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carsten Grellmann on 03/10/2021.

The application has been amended as follows: 
Claim 1, lines 24-25 is amended as follows: “the flexible membrane is in acontracted configuration, and not visible”
Claim 6, lines 3-4 is amended as follows: “movable betweenthe expanded configuration andthe contracted configuration with fluid flow”
Claim 19, line 23 is amended as follows: “the flexible membrane is in acontracted configuration, and not visible”
Claim 21, line 2-3 is amended as follows: “movable betweenthe expanded configuration andthe contracted configuration with fluid flow”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of independent claim(s) in the amendment submitted on 03/02/21 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not 
The closest relevant art is: U.S. Patent No. (5,334,159) issued to Turkel, which discloses a needle assembly (10 of Fig. 1a and 1b), comprising: an outer cannula (20 of Fig. 1a and 1b), an inner cannula (50 of Fig. 1a and 1b), a housing (30 of Fig. 1a and 1b), a bias (80 of Fig. 1a and 1b), and a valve (100 of Fig. 1a and 1b) located in the housing (30); wherein the valve includes a diaphragm (see Fig. 1a illustrating how valve includes a diaphragm) configured as a one-way check valve (see Col. 7, lines 14-21 and Col. 3, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783